Mindful that much weight is to be accorded the determination of the suppression court with its peculiar advantage of having seen and heard the witnesses (People v Prochilo, 41 NY2d 759, 761), we do not interfere with the hearing court’s factual findings crediting the arresting officer’s testimony that he stopped, frisked and arrested defendant only after observing him with a gun. This testimony was not so inconsistent with prior statements the officer made in police department reports and before the Grand Jury as to demonstrate that it was tailored to meet the constitutional objection that defendant was stopped, frisked and arrested for no other reason than that he was observed in a gift shop purchasing a holster. Concur—Murphy, P. J., Sullivan, Carro, Kassal and Wallach, JJ.